Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for hospital service furnished for one D. L. McGregor with the knowledge and consent of the State of lilinois through its proper officers; that the said patient was injured while in active service in the employ of the State of Illinois in the Department of Public Works and Buildings. It appears to the court that the Chief Highway Engineer examined the claim which is made in the sum of $222.50 and finds that the same is just and reasonable. Therefore it is considered by the court that claimant be allowed the said sum of $222.50.